VIRGINIA:


      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Thursday, the 10th day of June,
2004.

James Harvey, No. 177879,                                 Petitioner,

against          Record No. 022291

Warden of the Coffeewood
 Correctional Center,                                     Respondent.


            Upon a Petition for a Writ of Habeas Corpus

     James Harvey was convicted of rape and sodomy in the Circuit

Court of Fairfax County and by final order dated April 30, 1990, was

sentenced to serve 25 years in the penitentiary for the rape and 15

years for the sodomy.   In January 2002, after exhausting his

opportunities for state and federal direct and collateral review of

his convictions, Harvey filed a motion in the Circuit Court of

Fairfax County, pursuant to Code § 19.2-327.1, seeking post-trial

scientific analysis of certain evidence.   On March 1, 2002, the
circuit court ordered the Division of Forensic Science to test the

DNA from the human biological evidence obtained from Harvey, another

co-defendant, and the victim.   On May 15, 2002, after testing was

completed, the Division of Forensic Science filed a certificate of

analysis stating that Harvey could not be eliminated as a possible

contributor to the sperm fractions found on the victim.

     On September 24, 2002, Harvey filed a petition for a writ of

habeas corpus in this Court, challenging the validity of the

certificate of analysis and related test results.   We conclude that

this Court does not have jurisdiction to consider the petition.    See

Gaston v. Commonwealth, 266 Va. 175, 585 S.E.2d 597 (2003).
     Subsection G of Code § 19.2-327.1 expressly states, in

pertinent part, that "[a]n action under this section . . . shall not

form the basis for relief in any habeas corpus proceeding or any

other appeal."   When a statute is clear and unambiguous, a court

must consider the words used in the statute to ascertain its meaning

and intent.   Gaston, 266 Va. at 176, 585 S.E.2d at 596; Yamaha Motor

Corp. v. Quillian, 264 Va. 656, 665, 571 S.E.2d 122, 126 (2002);

Harrison & Bates, Inc. v. Featherstone Assocs., 253 Va. 364, 368,

484 S.E.2d 883, 885 (1997).   The language used in Code § 19.2-

327.1(G) is clear and unambiguous and means that circuit court

proceedings under Code § 19.2-327.1 are not subject to review in

this Court, whether by direct appeal or a petition for a writ of

habeas corpus.   Consequently, Harvey's petition is dismissed for

lack of jurisdiction, the rule is discharged, and the respondent

shall recover of the petitioner his costs expended about his defense

herein.

     This order shall be published in the Virginia Reports.


                                      A Copy,


                                        Teste:



                                         Patricia H. Krueger, Clerk




                                  2